ORDER
This case came .before the court for oral argument pursuant to an order which had *330directed all parties to appear and show cause why this appeal should not be summarily decided. Plaintiffs have appealed from a Superior Court order vacating attachments that the plaintiffs had previously recorded on the property of defendant, Thomas L. DeFelice. It is undisputed that these attachments were filed without notice to Thomas L. DeFelice and without an opportunity for him to be heard in accordance with the provisions of G.L.1956 (1985 Reenactment) § 10-5-2. This statute unequivocally provides that
“[a] court having jurisdiction over a defendant or his assets, including his personal estate or real estate, may authorize a plaintiff to attach same, or any part thereof, after hearing on a motion to attach, notice of which has been given to the defendant as herein provided. At the time of the commencement of the action, or at any time thereafter, a plaintiff must file a motion in said court for authority to attach said defendant’s assets, including his personal or real estate, and the said motion must state the day, time, and place of hearing * * *.”
Nothing contained in § 10-5-2(c) absolves a plaintiff from this statutory imperative.
Consequently, the trial justice was correct in vacating attachments which had been made without permission of the court pursuant to notice and hearing.
Therefore, the plaintiffs’ appeal is denied and dismissed, the order of the Superior Court is affirmed.
LEDERBERG, J., did not participate.